April 16, 2010

Ms. Macey Reasoner Stokes
Baker & Botts L.L.P.
910 Louisiana Street, One Shell Plaza
Houston, TX 77002-4995

Ms. Deborah G. Hankinson
Hankinson Levinger LLP
750 N. St. Paul St., Suite 1800
Dallas, TX 75201

Ms. Julia F. Pendery
3030 LBJ Freeway, Suite 1630, LB 50
Dallas, TX 75234
Mr. Eric G. Walraven
Underwood, Perkins & Ralston, P.C.
5420 LBJ Freeway, Suite 1900
Dallas, TX 75240

Ms. Elana S. Einhorn
The University of Texas School of Law
P.O. Box 684154
Austin, TX 78768

RE:   Case Number:  08-0528
      Court of Appeals Number:  13-06-00170-CV
      Trial Court Number:  02-2959-D

Style:      THE JOHN G. AND MARIE STELLA KENEDY MEMORIAL FOUNDATION
      v.
      ANN M. FERNANDEZ

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.             The
Unopposed Motion to Expedite is dismissed as moot.  If you  would  like  the
opinion    by     email,     please     contact     Claudia     Jenks     at
claudia.jenks@courts.state.tx.us   or   call   (512)463-1312   ext.   41367.
(Justice O'Neill and Justice Guzman not sitting)


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk
                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Patsy Perez   |
|   |Ms. Dorian E.     |
|   |Ramirez           |